 
 
V 
108th CONGRESS
2d Session
H. R. 5036 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Baca introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the patent numbered RE 38,014 (BIEBERSTEIN) for a period of 2 years. 
 
 
1.Extension of patentThe Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall, when patent numbered RE 38,014 (BIEBERSTEIN) (relating to the Maglite flashlight) expires, extend such patent for 2 years, with all the rights pertaining to such patent.  
 
